’Voorhies, J.
The defendant, in the case of Grayson, use of, dtc., v. A. Paris, took a rule upon the late Sheriff of the Parish of Livingston, to show cause why he should not account for certain property which he had sequestered whilst acting in his official capacity.
The record does not show what are the rights of the appellant in this matter; nor are we informed as to the nature of the proceedings, in which it is alleged that property has been sequestered. Without deciding whether or not this party is entitled, under the ruling in the case of Graham v. Swayne, 1 R. 186, to proceed summarily against the ex-Sheriff of the Parish of Livingston, we have no option left but to maintain the ruling of the District Judge.
Judgment affirmed.